Citation Nr: 1101449	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychological disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran was afforded an October 2009 Travel Board hearing before 
the undersigned Veterans Law Judge.  A hearing transcript is 
associated with the record.  The Board issued a January 2010 
decision denying the claim.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Before the Court issued a decision, the Veteran and the 
Secretary of VA filed a Joint Motion to vacate the January 2010 
Board denial and remand the issue to the Board for adjudication 
consistent with the Joint Motion remand instructions.  The Court 
granted the Joint Motion in August 2010 and the case was returned 
to the Board for adjudication consistent with the Joint Motion 
remand instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The appeal is remanded to obtain an updated VA medical opinion 
and for adjudication that considers additional psychiatric 
diagnoses raised by the record. Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (VA must consider alternative psychiatric diagnosis(es) 
within the scope of the filed claim).

First, the August 2010 Joint Motion indicates that the May 2008 
VA psychiatric opinion is inadequate.  The examiner's statements 
regarding the likelihood of a nexus could be construed as 
equivocal.  The RO/AMC must contact the examiner authoring the 
May 2008 VA examination report for an updated medical opinion.  
If he is unavailable, contact an appropriately qualified mental 
healthcare provider.  The claims file and a copy of this remand 
must be available for review.  After thoroughly reviewing the 
claims file, the examiner must opine whether it is more likely or 
less likely that the Veteran currently has a psychiatric 
diagnosis, including PTSD, related to his reported in-service 
stressors.  A scientific rationale must accompany the opinion.  
All opinions must be made and expressed in terms of scientific 
certainty.  

If an opinion cannot be given in terms of scientific certainty, 
the examiner should expressly state that a non-speculative 
opinion cannot be given.  In such an instance, the examiner is 
asked to identify any missing information that would result in a 
non-speculative opinion.  

Second, after obtaining an updated VA opinion, readjudicate the 
claim broadly as to include all psychiatric disorders, 
specifically the PTSD diagnosis in a May 2002 VA examination 
report and any other psychiatric diagnosis raised by the medical 
evidence.  Clemons, supra.

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner authoring the May 
2008 VA examination for an updated medical 
opinion.  If he is unavailable, contact an 
appropriately qualified mental healthcare 
provider.  The claims file and a copy of 
this remand must be available for review.  
After thoroughly reviewing the claims 
file, the examiner must opine whether it 
is more likely or less likely that the 
Veteran currently has a psychiatric 
diagnosis, including PTSD, related to his 
reported in-service stressors.  A 
scientific rationale must accompany the 
opinion.  All opinions must be made and 
expressed in terms of scientific 
certainty.  

If an opinion cannot be given in terms of 
scientific certainty, the examiner should 
expressly state that a non-speculative 
opinion cannot be given.  In such an 
instance, the examiner is asked to 
identify any missing information that 
would result in a non-speculative opinion.  

2.  After obtaining the requested medical 
opinion, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal broadly to 
include consideration of the PTSD 
diagnosis contained in a May 2002 VA 
examination report and any additional 
psychiatric diagnosis raised by the 
record.  Clemons, supra.  If any benefit 
sought on appeal remains denied, furnish 
to the Veteran and his representative an 
appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


